Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment after the Final rejection on 9/15//2021 will be entered; the Final rejection has been withdrawn.


Examiner’s Amendment & Reasons of Allowance	
The Status of Claims

Claims 1-4, 6-9, 11 are pending. 
Claims 1-4, 6-9, 11 are allowed. 
Claims 13, 16-22 are cancelled. 


1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, David W. Staple, on 9/27/2021.

.	The application has been amended as follows:


Claims 13, 16-22 are cancelled. 
	


I. The following is an examiner's statement of reasons for allowance:
		
 The objection of Claims 1 and 13 is withdrawn due to the modification of the claims.
The rejection of Claims 1-4, 6-9, 11, 13-14, and 16-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to applicant’s convincing arguments(see pages 1-2, response).
The rejection of Claims 1-4, 7-9, 11 under 35 U.S.C. 103 as being unpatentable over Kase et al (US 2014/0249166 A 1) is withdrawn due to the modification of claim 1 and applicant’s convincing arguments about the unexpected results (see pages 6-8, response)
The rejection of Claims 1 and 6 under 35 U.S.C. 103 as being unpatentable over Schmidt (US 5,945,424).in view of Kase et al (US 2014/0249166 A 1) is withdrawn due to the modification of claim 1 and applicant’s convincing arguments about the differences between the claimed invention and the prior art (see page 9, response)
The rejection of Claims 13-14, 16-22 under 35 U.S.C. 103 as being unpatentable over Grzelak, et al (US 2009/0029967 A1) in view of Kase et al (US 2014/0249166 A 1) is withdrawn due to the cancelation of claims.



	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/28/2021